COURT OF APPEALS
                                  SECOND DISTRICT OF TEXAS
                                       FORT WORTH

                                       NO. 02-13-00238-CV


Walter Roy                                 §    From the 352nd District Court

                                           §    of Tarrant County (352-258353-12)
v.
                                           §    August 21, 2014

District Attorney Joe Shannon Jr.          §    Opinion by Justice Gardner
and Judge R.E. Thornton


                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By ___/s/ Anne Gardner_______________________
                                          Justice Anne Gardner